Citation Nr: 1730476	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-11 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1961 to August 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  In his April 2013 VA Form 9, substantive appeal, the Veteran requested a Travel Board hearing; in September 2016 correspondence, he withdrew his request for a hearing.

The Board notes that the Veteran initiated appeals of service connection for bilateral hearing loss and tinnitus; as those claims were granted in an April 2013 rating decision, they are not before the Board.

The Veteran's initial claim for service connection for emphysema has been recharacterized, in accordance with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), to be inclusive of other respiratory diagnoses of record, which include chronic obstructive pulmonary disease (COPD) and loculated pleural effusion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Veteran states that he was exposed to herbicide agents and asbestos in service, particularly while serving aboard the U.S.S. Constellation in the official waters of Vietnam.  Although he has not explicitly stated that his respiratory disability and diabetes mellitus are related to herbicide agent exposure, the Board finds the question of whether such a relationship exists is reasonably raised by the record, particularly considering his claim of service connection for a heart disability (which he alleges is related to herbicide agent exposure), and the Board will consider it to ensure the Veteran is afforded a sympathetic review.  

Unfortunately, additional efforts to determine whether the Veteran was exposed to herbicide agents and asbestos are needed.  

Exposure to Herbicide Agents

While the AOJ has requested the Veteran's service personnel records and service department verification of in-country service, there is no indication that any efforts were made to obtain any additional pertinent records (e.g., unit histories, deck logs, etc.), to determine the actual location and nature of the Veteran's service, or to request verification (including from the Joint Services Records Research Center (JSRRC)) of service in areas consistent with herbicide agent exposure.  Moreover, the Board is mindful of the fact that VA had previously interpreted certain locations (including the "official waters" of Vietnam), as offshore, and therefore not qualifying as an "inland waterway" warranting a presumption of herbicide exposure.  However, in Gray v. McDonald, 27 Vet. App. 313 (2015), the United States Court of Appeals for Veterans Claims (Court) found that such interpretation was inconsistent with the purpose of the regulation at large, and did not reflect VA's fair and considered judgment.  Specifically, although the presumption of exposure is purportedly applied where there is evidence of herbicide spraying, the Court found VA's prior interpretation regarding service in certain areas was based primarily on geographical characteristics (i.e., depth and ease of entry) rather than actual evidence of spraying or fact-based assessments regarding the probability of exposure from aerial spraying.  Id. at 323.  

Following Gray, VA compiled a list of Navy and Coast Guard ships that are considered to be associated with service in Vietnam and therefore exposure to herbicide agents.  The Veteran's ship, the U.S.S. Constellation, is not among the ships listed.  Regardless, the document notes that the list is evolving and is not complete, and that therefore, the "presumption of Agent Orange exposure should not be denied solely because the Veteran's ship is not on [the] list."  Instead, all development described in the procedures manual should be followed, including sending a request to the JSRRC for review of deck logs.  If any evidence shows that a ship could be associated with service in Vietnam, the evidence is to be forwarded to the Compensation Service Agent Orange Mailbox so that the ship can be added to the list.

The Board finds that exhaustive development has not been undertaken to determine whether the Veteran could have been exposed to herbicide agents while serving aboard the U.S.S. Constellation.  A November 2010 Personnel Information Exchange System (PIES) request response indicates that he was attached to a unit, Attack Squadron 154, which served aboard the U.S.S. Constellation, which was in the official waters of the Republic of Vietnam from June 6, 1964, to July 13, 1964; August 4, 1964, to September 21, 1964; and October 29, 1964, to November 23, 1964.  However, it was determined that his service record provided no conclusive proof of in-country service.  The Board finds that there is no indication that the ship's deck logs, which would show where the ship docked, whether it traveled through inland waterways, or whether personnel stepped foot in Vietnam, have been obtained.  Accordingly, on remand, the AOJ must obtain the history for the U.S.S. Constellation during those specified dates to determine where exactly his ship was stationed, whether it traveled through inland waterways, or whether personnel stepped foot in Vietnam.  

Exposure to Asbestos

The Veteran claims that he was exposed to asbestos between 1964 and 1965 while aboard the U.S.S. Constellation and that his respiratory disability is due to this asbestos exposure.  

There is no specific statutory guidance, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA's Adjudication Procedure Manual contains provisions regarding claims for service connection based on exposure to asbestos.  See M21-1.IV.ii.2.C.2.a-i and M21-1.IV.ii.1.I.3.a-f.  These provisions stipulate that VA must determine whether military records demonstrate evidence of asbestos exposure during service and whether there is a relationship between any such asbestos exposure and the claimed disease.

The Board notes that the M21-1, Part IV.ii.1.I.3.c provides a table describing the probability of asbestos exposure by military occupational specialty (MOS), identified as minimal, probable, or highly probable exposure.  The Veteran's MOS was an Aviation Boatswain's Mate; such MOS shows a probable exposure to asbestos.  No attempt has been made to determine the extent of the Veteran's asbestos exposure during service.  Therefore, the case must be remanded to accomplish such development.  If evidence of asbestos exposure is found, the Veteran should be scheduled for an examination to determine whether any of the Veteran's claimed disabilities, to include a respiratory disability, was caused by asbestos exposure.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should conduct exhaustive development to obtain additional personnel records to aid in determining the precise location and nature of the Veteran's service in the official waters of Vietnam (including, but not limited to, unit histories, duty locations, deck logs, etc.).  The AOJ must document for the record the dates, locations, and circumstances of the Veteran's service in or near Vietnam.  If any records sought are unavailable, the AOJ must issue a formal finding documenting that fact, the steps taken to locate and obtain the records in question, and the reason for their unavailability.

Specifically, the AOJ should ascertain how close the U.S.S. Constellation was to the shores of the Republic of Vietnam for the periods of June 6, 1964, to July 13, 1964; August 4, 1964, to September 21, 1964; and October 29, 1964, to November 23, 1964, and then make a finding for the record regarding whether the Veteran was actually, or likely to have been, exposed to herbicide agents.  

2. The AOJ should arrange for exhaustive development to ascertain whether the Veteran was indeed exposed to asbestos during his active duty service, and if so the nature and extent of such exposure, particularly considering his MOS as an Aviation Boatswain's Mate, which shows a probable exposure to asbestos.  Thereafter, the AOJ should make a formal finding in a memorandum for the record regarding the nature and extent of such exposure.  

3.  The AOJ should then review the record, arrange for any further development indicated (e.g., an examination to determine the cause of his heart and/or respiratory disabilities and diabetes mellitus), and re-adjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).




